DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non-Final Rejection of 07/17/2020, Applicant, on 10/16/2020, amended claim 1, canceled claims 19-20, and added claims 21-30. Claims 1-18 and 21-30 are pending in this application and have been rejected below.
 Claims 10-11 and 28-29 are allowable over the prior art, however stand rejected under 101.  In addition, if the 101 rejection of claims 10-11 and 28-29 are overcome, these claims would be allowed only if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/16/2020 have been fully considered, but they are not fully persuasive. The updated 35 USC § 103 and 101 rejections of claims 1-18 and 21-30 are applied in light of Applicant's amendments.  
The Applicant argues that “the claimed use of a graph-based representation of the enterprise computer system with nodes, edges and properties, as stored in a graph database that can be queried using a graph query language (as recited in claim 1), provides or enables computational efficiencies over conventional systems… 
In response, the Examiner respectfully disagrees. As claimed the invention is utilizing a graph database. The claimed invention did not create a graph database. Thus, even if a graph database is an improvement over a relational database, the claimed invention is merely using that improvement (a graph database) as a tool to run the invention (abstract idea). Thus the invention is not an improvement, but rather utilizing already invented/updated technology to perform the abstract idea. “In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations.” SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed Cir. 2010); see also Bancorp, 687 F.3d at 1277–78. Versata’s claims do not meet this test, and instead function solely as a mechanism for permitting the price determination to be performed more quickly” (Versata Development Group, Inc. v. SAP America, Inc., 793 F.3d 1306, 115 U.S.P.Q.2d 1681 (Fed. Cir. 2015), pages 54 and 55). Thus, the Examiner does not find that argument persuasive.
The claimed subject matter, is directed to an abstract idea by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions);, which falls into the “Certain methods of organizing human activity” observation, evaluation, judgment, opinion), which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.
The claimed subject matter is merely claims a method/system for generating graphs and determining information regarding licenses. Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the generating and determining (graphing) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity/mental processes). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of generating/construction a graph or model and determining an optimal mix model can be performed by a human (mental process/pen and paper).  The practice of constructing models and making determination based off of said models can be performed without computers, and thus are not tied to technology nor improving technology. 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for licenses, and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing data regarding licenses, and performing correlation analysis is insufficient to demonstrate an improvement to the technology.
Applicant’s arguments with respect to the 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. In light of Applicants amendments 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-18 and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-18 and 21-23) and system (claims 24-30) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions);, which falls into the “Certain methods of organizing human activity” group; and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s) (certain methods of organizing human activity/mental processes), as set forth in exemplary claim 1, are: discovering licensable products of an enterprise computer system generating a graph-based representation of the enterprise computer system in accordance with a standardized graph-based framework, wherein the graph-based representation comprises nodes and edges stored in a graph database, the nodes including nodes that represent respective elements of the licensable products, the edges representing relationships between the nodes, wherein nodes and edges of the graph- based representation comprise properties, wherein the graph database is configured to be queried using a graph query language to retrieve information regarding the graph-based representation; constructing, for each of a plurality of the licensable products, a licensable product star graph (LPSG) in accordance with the standardized graph-based framework, wherein constructing the LPSGs comprises querying the graph-based representation using the graph query language to identify, for each licensable product, any license models and any target elements associated with the licensable product; constructing a licensable product constellation graph (LPCG) in accordance with the standardized graph-based framework by evaluating each LPSG to group any common target elements of the license models; and determining an optimal license mix for the enterprise computer system based on the LPCG.  Independent claim 24 recites the system for performing the method of claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to A computer-implemented method…A computing system comprising: one or more processors; and a memory that stores executable program instructions that direct the one or more processors …
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: A computer-implemented method…A computing system comprising: one or more processors; and a memory that stores executable program instructions that direct the one or more processors … (as recited in independent claims 1 and 24) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.   
 In addition, Applicant’s Specification (paragraph [0188]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-18, 21-23, and 25-30) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-4 “determining a licensable coverage of the enterprise computer system;  determining whether an LPSG has any target elements; and responsive to determining that an LPSG lacks any target elements, … aborting evaluation of the licensable product or giving a user an option to exclude the licensable product from the determination of the optimal license mix; determining whether a license model of the LPSG has any target elements; and-43- 138206672.12 Attorney Docket: 110653-8088.USO3 responsive to determining that the license model lacks any target elements, automatically excluding the license model or giving a user an option to exclude the license model from the determination of the optimal license mix; determining whether a LPSG has a baseline model; and responsive to determining that a LPSG lacks a baseline model, automatically aborting evaluation of the licensable product or giving a user an option to exclude the licensable product from the determination of the optimal license mix; selecting, from a plurality of license models, a combination of license models that minimize a cost necessary to adequately support the enterprise computer system while remaining compliant with the selected combination of the license models;  calculating the optimal license mix by recording in memory any relationships of enterprise assets, license type characteristics, and pricing associated with license models of the enterprise computer system; causing rebalancing of licenses for the enterprise computer system; determining any license models that have matched subgraphs for a given licensable product of an LPSG; a licensable product node connected to one or more license model nodes each connected to one or more target element nodes, wherein any target element node that is associated with different license model nodes is represented as different instances of the target element nodes connected to the different license model nodes; a hub node that represents a licensable product; a plurality of intermediate nodes connected to the hub node, wherein each intermediate node represents a license model; and a plurality of terminal nodes connected to the plurality of intermediate nodes, wherein each terminal node represents a target element, and wherein any target element that is associated with a plurality of license models is represented with different instances of the target element directly connected to its respective license model; wherein each LPSG is evaluated to determine a licensable coverage, which encompass a systematic evaluation of different types of nodes of the LPSG; evaluating each group of common target elements as a single target element set; graphically linking common target elements in the LPCG to facilitate understanding how the LPCG is logically composed of the LPSGs; wherein given N licensable products of the LPCG, and M license models under consideration, a set of target element arrays is arranged in combinations as a combinatorial set of the N licensable products and M license models; wherein the optimal license mix is determined by comparing a plurality of license models represented in the LPCG; wherein the optimal license mix is based on trade-offs between license models thereby coupling an evaluation of decoupled license models; determining a plurality of total license costs for an LPCG based on a sum of license costs for a plurality of license models; selecting a minimal license cost for the LPCG as a minimum of the plurality of total license costs; and determining an optimal license cost based on a sum of a plurality of minimal license costs”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims (25-30) have been fully considered as well, 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1-6, 8-9, 12-13, 16, 21-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20150312422 (hereinafter “Leemet”) et al., in view of U.S. PGPub 20190102849 to (hereinafter “Betrot”) et al., in further view of U.S. PGPub 20150082443 to (hereinafter “Behar”) et al.
 As per claim 1, Leemet teaches a computer-implemented method for determining an optimal license mix for an enterprise computer system in accordance with a standardized graph-based framework, the method comprising: 
discovering licensable products of an enterprise computer system; …in accordance with a standardized graph-based framework;  Leemet 0015-0025: “Adding an additional layer of cost to the enterprise is network accessible software applications, for example, cloud applications and SaaS (Software as a Service) systems. In this case, a company will often buy one or more licenses or seats to allow individuals to access the network accessible software applications at a considerable expense. In some cases, individuals that are provided with a license will heavily utilize these applications…0091: In order to have an accurate system of charge-backs and cost allocations, a framework of data transaction capture and processing needs to be put in place so that the raw data can be captured, analyzed, identified and associated with known data so that costs can be allocated on a per data transaction basis…0150: When updates are made to the HRIS system, such as termination of an employee, new employees or movement of employees between divisions, job functions, or work groups, license assignments may change in accordance with standard rules 1606. It is understood that the standard rules may encompass specific SaaS program assignments based on job tasks, position or other assignments or information relating to the employee.”
in accordance with the standardized graph-based framework,…to identify, for each licensable product, any license models and any target elements associated with the licensable product; Leemet 0056-0061: “In some aspects the storage includes data relating to a plurality of service contract records each indicative of a software license identifier and having one or more features of the software application associated therewith and the user device accesses at least one of the one or more features of the software application. The data transaction may be indicative of the at least one of the one or more features and the report may include data indicative of which of the one or more features are used during a time period…the enterprise owns licenses to the software applications and the storage may include license assignment data associating a software application license with the user associated with the enterprise. The software may access the license assignment data to determine which licenses of one or more of the software applications are assigned to the user. The report further may be further indicative of the licenses assigned to the user. The data transaction may be indicative of removal of the user from the enterprise and the software may generate a request to remove access to the licenses based on the report.”
 Leemet may not teach the following. However, Betrot teaches:
constructing, for each of a plurality of the licensable products, a licensable product star graph (LPSG)…constructing a licensable product constellation graph (LPCG) in accordance with the standardized graph-based framework by evaluating each LPSG to group any common target elements of the license models; Bertot 0014-0016: “FIG. 8 illustrates a screen shot 800 of an example interface screen as may be shown to an end-user monitoring compliance of a Processor Value Unit (PVU) sub-capacity license model…0043-0049: Reports may be broken down by groups and subgroups to achieve required levels of granularity (see FIG. 9 discussion below)… Referring now to FIG. 5, screen shot 500 illustrates an example interface screen as may be shown to an end-user defining parameters of a software entitlement (e.g., license set) according to one or more disclosed embodiments…License type 520 indicates the type of license model to apply for this software entitlement. Metric group 525 defines a grouping to be used for this entitlement. License metric 530 indicates that this example entitlement is to be applied per device. Agreement type 540 indicates that this entitlement is under a generic agreement. Entry field 545 may be used to enter the number of purchased rights for this entitlement. Active rights 550 indicates that there are fifteen (15) active rights for this entitlement… Graph 825 shows the PVU sub-capacity consumption for weeks 22 through 29. Note in weeks 24, 26, 27 and 28 was below the consumption charge (element 826) whereas in weeks 23, 25 and 29 the PVU sub-capacity consumption exceeded that week's consumption charge. Table 820 lists particular product names and the PVU sub-
and determining an optimal license mix for the enterprise computer system based on the LPCG; Betrot 0042: “Remediation engine 315 contains multiple functional components to assist in performing remediation options to maintain or achieve overall compliance. Allocation creation component 360 allows a user to create allocations for software installations and assign licenses to particular users or devices. Allocation removal component 362 allows removal of licenses previously assigned to user devices. For example, a license may have been assigned to a device and but not be installed thereon. Accordingly, that allocation may be moved to a device that requires a license to address an out of compliance situation
Leemet and Betrot are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Leemet with the aforementioned teachings from Betrot with a reasonable expectation of success, by adding steps that allow the software to utilize models with the motivation to more efficiently and accurately organize and analyze data [Betrot 0043].
 Leemet and Betrot may not teach the following. However, Behar teaches:
generating a graph-based representation of the enterprise computer system…;Behar, Abstract, 0012-0026: “A method to automate compliance with software package content licenses is disclosed. The method may generate a dependency graph for a software product's package code by creating nodes only for software packages upon which run-time code depends. Software package content license lists may be propagated through the generated dependency graph. License notice files may be generated based on the propagated license lists.”
wherein the graph-based representation comprises nodes and edges stored in a graph database, the nodes including nodes that represent respective elements of the licensable products, the edges representing relationships between the nodes, wherein nodes and edges of the graph- based representation comprise properties, wherein the graph database is configured to be queried using a graph query language to retrieve information regarding the graph-based representation; … wherein constructing the LPSGs comprises querying the graph-based representation using the graph query language;Behar 0016-0026: “an exemplary system may analyze a software product's source code for included source files from other packages and for identifiers which are defined in those source files. Run-time dependencies may be found in source code by checking all defined identifiers in an application's source code and matching the identifiers against files which come from source code for software packages that are external to the application. These files are then searched for identifiers from external packages until files are found consisting entirely of either internal symbols or symbols from external packages that have already been searched. In some embodiments, an exemplary method may search the intermediate object code for software files to match the found identifiers with those in the object code to cull out defined symbols that are not actually used in the application's binary …A directed dependency graph may be constructed to represent dependencies as shown in FIG. 1. A directed dependency graph is a data structure that stores data and shows relationships among data using a finite collection of points, called vertices or nodes, and lines, called edges. Relationships within the graph are represented by connecting vertices with each other using edges. An exemplary system may use a graph-based programming model such as the Pregel programming model in order to create the dependency graph.” {Examiner note: The art teaches the utilization of nodes and edges in a dependency graph to represent relationships between the elements. Additionally, 
Leemet, Betrot, and Behar are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Leemet and Betrot with the aforementioned teachings from Behar with a reasonable expectation of success, by adding steps that allow the software to utilize dependency structures with the motivation to more efficiently and accurately organize and analyze relational data [Behar 0018]. 
 As per claim 2, Leemet, Betrot, and Behar teach all the limitations of claim 1. 
 In addition, Betrot teaches: 
wherein evaluating each LPSG comprises: determining a licensable coverage of the enterprise computer system;Betrot 0005: “Disclosed techniques for a software compliance, discovery, and management system address many of the issues encountered in such a hybrid environment and allow customization capabilities for increased flexibility to insure compliance with license requirements. Additionally, disclosed techniques help to identify improper allocations of software licenses, identify improper installations of software, ensure adherence to geographical licensing restrictions, and compliance with other license management requirements for enterprise 0023-029: Restrictions include, but are not restricted to, use over a network by a concurrent number of users (referred to as a floating license or a network license), use for a specific time period over the Internet (referred to as a subscription based license), use of a particular application on a particular server (referred to as a node locked license), use of a set of applications that are not individually licensed (referred to as an application suite license), and even Processor Value Unit sub-capacity licensing (where a portion of a processor's total capacity is licensed)… monitoring their own license status (e.g., license file information, run-time license checking, license server information, etc.). Subscription services may also be discovered and monitored.”
Leemet and Betrot are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Leemet with the aforementioned teachings from Betrot with a reasonable expectation of success, by adding steps that allow the software to utilize models with the motivation to more efficiently and accurately organize and analyze data [Betrot 0043].
 As per claim 3, Leemet, Betrot, and Behar teach all the limitations of claim 2. 
 In addition, Leemet teaches: 
wherein determining the licensable coverage comprises: determining whether an LPSG has any target elements; and responsive to determining that an LPSG lacks any target elements, automatically aborting evaluation of the licensable product or giving a user an option to exclude the licensable product from the determination of the optimal license mix;Leemet 0145-0153: “As shown in FIG. 11, the report may be used to deactivate feature levels or logins 1408 such that the server 108 upon generating the report can determine which users correspond to usage or cost metrics outside thresholds and then request that the login be disabled or suspended on the cloud 101… It is also expected that the renewal of contracts within a large enterprise may occur at different time periods. For example, employees are hired at different times and thus the enterprise may purchase new licenses at different times. In the case where a particular user is identified as having usage falling below thresholds such that features or services should be deactivated… licenses are owned by the enterprise, it would then be possible to re-assign licenses to avoid early termination or to select the license that is closest to the expiration date to re-assign to the individual who may be terminated or no longer needs access to the SaaS system...This would allow the enterprise to re-assign licenses as necessary… the time between logins, the system would be able to alert the provider of this potential abuse. Therefore, thresholds can be set to compare to a probability value. For example the system may determine the probability that the separation of two logins geographically within a particular timeframe account for usage by one user. If the probability is below a threshold value, alerts may be issued or access may be denied.”
 As per claim 4, Leemet, Betrot, and Behar teach all the limitations of claim 2. 
 In addition, Leemet teaches: 
wherein determining the licensable coverage comprises: determining whether a license model of the LPSG has any target elements; and-43- 138206672.12 Attorney Docket: 110653-8088.USO3 responsive to determining that the license model lacks any target elements, automatically excluding the license model or giving a user an option to exclude the license model from the determination of the optimal license mix;Leemet 0145-0153: “As shown in FIG. 11, the report may be used to deactivate feature levels or logins 1408 such that the server 108 upon generating the report can determine which users correspond to usage or cost metrics outside thresholds and then request that the login be disabled or suspended on the cloud 101… It is also expected that the renewal of contracts within a large enterprise may occur at different time periods. For example, employees are hired at different times and thus the enterprise may purchase new licenses at different times. In the case where a particular user is identified as having usage falling below thresholds such that features or services should be deactivated… licenses are owned by the enterprise, it would then be possible to re-assign licenses to avoid early termination or to select the license that is closest to the expiration date to re-assign to the individual who may be terminated or no longer needs access to the SaaS system...This would allow the enterprise to re-assign licenses as necessary… the time between logins, the system would be able to alert the provider of this potential abuse. Therefore, thresholds can be set to compare to a probability value. For example the system may determine the probability that the separation of two logins geographically within a particular 
 As per claim 5, Leemet, Betrot, and Behar teach all the limitations of claim 2. 
 In addition, Leemet teaches: 
wherein determining the licensable coverage comprises: …automatically aborting evaluation of the licensable product or giving a user an option to exclude the licensable product from the determination of the optimal license mix;Leemet 0145-0153: “As shown in FIG. 11, the report may be used to deactivate feature levels or logins 1408 such that the server 108 upon generating the report can determine which users correspond to usage or cost metrics outside thresholds and then request that the login be disabled or suspended on the cloud 101… It is also expected that the renewal of contracts within a large enterprise may occur at different time periods. For example, employees are hired at different times and thus the enterprise may purchase new licenses at different times. In the case where a particular user is identified as having usage falling below thresholds such that features or services should be deactivated… licenses are owned by the enterprise, it would then be possible to re-assign licenses to avoid early termination or to select the license that is closest to the expiration date to re-assign to the individual who may be terminated or no longer needs access to the SaaS system...This would allow the enterprise to re-assign licenses as necessary… the time between logins, the system would be able to alert the provider of this potential abuse. Therefore, thresholds can be set to compare to a probability value. For example the system may determine the 
Leemet may not explicitly teach the following. However, Betrot teaches: 
determining whether a LPSG has a baseline model; and responsive to determining that a LPSG lacks a baseline model…;Betrot 0005: “Disclosed techniques for a software compliance, discovery, and management system address many of the issues encountered in such a hybrid environment and allow customization capabilities for increased flexibility to insure compliance with license requirements. Additionally, disclosed techniques help to identify improper allocations of software licenses, identify improper installations of software, ensure adherence to geographical licensing restrictions, and compliance with other license management requirements for enterprise solutions…0014: FIG. 8 illustrates a screen shot 800 of an example interface screen as may be shown to an end-user monitoring compliance of a Processor Value Unit (PVU) sub-capacity license model according to one or more disclosed embodiments…0024-0030: Metrics made available in compliance reports may also assist an enterprise or corporation with future budget planning. Planning may be assisted by the system because identification of non-compliant (or fully allocated) software may indicate a future purchase requirement at the corporate, enterprise, cost center, or country level.”
Leemet and Betrot are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, [Betrot 0043].
 As per claim 6, Leemet, Betrot, and Behar teach all the limitations of claim 1. 
 In addition, Leemet teaches: 
wherein determining the optimal license mix comprises: selecting, from a plurality of license models, a combination of license models that minimize a cost necessary to adequately support the enterprise computer system…;Leemet 0139-0141: “Although 97% of users will fall within six standard deviations from average, this may not necessarily denote anything efficient about the process. Rather, if thresholds are set on the basis of the standard deviation being relatively small or relatively small in comparison to the average (mean), flagging users on the low end of usage and also falling outside a threshold value of standard deviations may be likely to reduce costs without sacrificing necessary access to SaaS programs that provides benefit to the enterprise… one user may have an "Unlimited" plan, but upon comparison of the data transactions to the license and feature groups, it may be determined that the user does not use all the "Unlimited" features and only uses those found in the "Enterprise" level. Since there is an added cost to "Unlimited" in relation to "Enterprise" service levels in this example, the company would be better served in reducing a particular user's access to a lower level that matches their usage. The statistical analysis and threshold determination can be done at many different levels within the system. The threshold may be simply related to whether or not a user actually uses the SaaS program. In other cases, the specific features used may be detailed in relation to other users in the enterprise. It is also contemplated that a comparison can be made outside the enterprise to other companies using the monitoring software to provide a larger sample size.”
 Leemet may not explicitly teach the following. However, Betrot teaches: 
 …while remaining compliant with the selected combination of the license models; Betrot 0005: “Disclosed techniques for a software compliance, discovery, and management system address many of the issues encountered in such a hybrid environment and allow customization capabilities for increased flexibility to insure compliance with license requirements. Additionally, disclosed techniques help to identify improper allocations of software licenses, identify improper installations of software, ensure adherence to geographical licensing restrictions, and compliance with other license management requirements for enterprise solutions…0014: FIG. 8 illustrates a screen shot 800 of an example interface screen as may be shown to an end-user monitoring compliance of a Processor Value Unit (PVU) sub-capacity license model according to one or more disclosed embodiments…0024-0030: Metrics made available in compliance reports may also assist an enterprise or corporation with future budget planning. Planning may be assisted by the system because identification of non-compliant (or fully allocated) software may indicate a future purchase requirement at the corporate, enterprise, cost center, or country level.”
Leemet and Betrot are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Leemet with the aforementioned teachings from Betrot with a reasonable expectation of success, by adding steps that allow the software to utilize models with the motivation to more efficiently and accurately organize and analyze data [Betrot 0043].
 As per claim 8, Leemet, Betrot, and Behar teach all the limitations of claim 1. 
 In addition, Leemet teaches: 
causing rebalancing of licenses for the enterprise computer systemmix;Leemet 0145-0153: “As shown in FIG. 11, the report may be used to deactivate feature levels or logins 1408 such that the server 108 upon generating the report can determine which users correspond to usage or cost metrics outside thresholds and then request that the login be disabled or suspended on the cloud 101… It is also expected that the renewal of contracts within a large enterprise may occur at different time periods. For example, employees are hired at different times and thus the enterprise may purchase new licenses at different times. In the case where a particular user is identified as having usage falling below thresholds such that features or services should be deactivated… licenses are owned by the enterprise, it would then be possible to re-assign licenses to avoid early termination or to select the license that is closest to the expiration date to re-assign to the individual who may be terminated or no longer needs access to the SaaS system...This would allow the enterprise to re-assign licenses as necessary… the time between logins, the system would be able to alert the provider of this potential abuse. Therefore, thresholds can be set to compare to a probability value. For example the system may determine the probability that the separation of two logins geographically within a particular timeframe account for usage by one user. If the probability is below a threshold value, alerts may be issued or access may be denied.”
 As per claim 9, Leemet, Betrot, and Behar teach all the limitations of claim 1. 
 In addition, Betrot teaches: 
determining any license models that have matched subgraphs for a given licensable product of an LPSG;Betrot 0048-0049: “Referring now to FIG. 9, screen shot 900 illustrates an example interface screen as may be shown to an end-user defining parameters for a compliance report, generated as a step in reconciliation, according to one or more disclosed embodiments. Element 905 indicates that reconciliation may be run for selected publishers (e.g., software vendors). Element 910 indicates that results may be grouped by a primary group and element 915 indicates a sub group within the primary group by which to organize the reconciliation report. Reconciliation is the process of comparing the software entitlements which have  The first layer in the hierarchy is a high level product summary of the overall product status across all groups and subgroups, giving the compliance position as well as the potential savings and the over -licensed amount. Within the product results, there is a second level breakdown of product results by group and subgroup.”
Leemet and Betrot are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Leemet with the aforementioned teachings from Betrot with a reasonable expectation of success, by adding steps that allow the software to utilize models with the motivation to more efficiently and accurately organize and analyze data [Betrot 0043].
 As per claim 12, Leemet, Betrot, and Behar teach all the limitations of claim 1. 
 In addition, Leemet teaches: 
wherein each LPSG is evaluated to determine a licensable coverage, which encompass a systematic evaluation of different types of nodes of the LPSG;Leemet 0058-0061, 0092, 0131-0140: “a threshold may be accessible by the software and associated the one or more features, the software may compare a plurality of data transactions associated with the one or more features to the threshold to determine if usage by the user associated with the plurality of data transactions during the time period is below the threshold… The data transaction may be indicative of removal of a user from an enterprise that owns licenses to the software application. The storage may include license assignment data associating a software application license with the user associated with the enterprise. The software may access the license assignment data to determine which licenses of one or more of the software applications are assigned to the user. The report may further be indicative of the licenses assigned to the user and the software generating a request to remove access to the licenses based on the report. In other aspects a standard deviation of usage of the software application among a plurality of users may be calculated by the software to set a threshold and the report may include data indicative of which of the plurality of user's usage falls below the threshold.”
{Matching ‘coverage’ with ‘usage’. The art teaches the ability to determine license coverage by tracking usage data (more usage data requires more license coverage, while less usage requires less coverage).}
As per claim 13, Leemet, Betrot, and Behar teach all the limitations of claim 1. 
 In addition, Betrot teaches: 
wherein determining the optimal license mix comprises: evaluating each group of common target elements as a single target element set; Betrot 0048-0049: “Referring now to FIG. 9, screen shot 900 illustrates an example interface screen as may be shown to an end-user defining parameters for a compliance report, generated as a step in reconciliation, according to one or more disclosed embodiments. Element 905 indicates that reconciliation may be run for selected publishers (e.g., software vendors). Element 910 indicates that results may be grouped by a primary group and element 915 indicates a sub group within the primary group by which to organize the reconciliation report. Reconciliation is the process of comparing the software entitlements which have been procured, contracted, or subscribed to against the software installations and/or software subscriptions which have been discovered in an environment to determine if the environment is compliant or not compliant with respect to software license usage.” {Fig.9 teaches the ability for the user to filter or not filter groups/subgroups.)
Leemet and Betrot are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Leemet with the aforementioned teachings from Betrot with a reasonable expectation of success, by adding steps that allow the [Betrot 0043].
 As per claim 16, Leemet, Betrot, and Behar teach all the limitations of claim 1. 
 In addition, Leemet teaches: 
wherein the optimal license mix is determined by comparing a plurality of license models represented in the LPCG;Leemet 0141-048: “In addition to the synchronization features, invoice entry allows the system to recognize and allocate costs to particular licenses and individuals such that the corresponding usage can be compared to the cost to determine if the license cost of the SaaS program is justified by the usage. Often an invoice from a SaaS provider will detail charges under different orders, service dates, license terms or specific license identifiers. The difficulty with these invoices is that it is nearly impossible to glean any useful information from the invoices without knowing which user is assigned to which license. Alternatively, the present system allows for the license assignments 802' (see FIG. 12) to be compared with the invoice 1410 to determine the cost for each user. These costs can then be allocated to the particular department, division or group within the organization such that the actual usage of the SaaS platform can be compared to its cost.”
  As per claim 21, Leemet, Betrot, and Behar teach all the limitations of claim 1. 
 In addition, Betrot teaches: 
wherein constructing a LPSG comprises: …identifying one or more subgraphs…; and constructing the LPSG based on the subgraphs…; 
Betrot 0048-0049: “Referring now to FIG. 9, screen shot 900 illustrates an example interface screen as may be shown to an end-user defining parameters for a compliance report, generated as a step in reconciliation, according to one or more disclosed embodiments. Element 905 indicates that reconciliation may be run for selected publishers (e.g., software vendors). Element 910 indicates that results may be grouped by a primary group and element 915 indicates a sub group within the primary group by which to organize the reconciliation report. Reconciliation is the process of comparing the software entitlements which have been procured, contracted, or subscribed to against the software installations and/or software subscriptions which have been discovered in an environment to determine if the environment is compliant or not compliant with respect to software license usage… Next, a subgroup may be selected from any of that same set of groupings not selected as the group value… The first layer in the hierarchy is a high level product summary of the overall product status across all groups and subgroups, giving the compliance position as well as the potential savings and the over -licensed amount. Within the product results, there is a second level breakdown of product results by group and subgroup.”” {Fig.9 teaches the ability for the user to filter or not filter groups/subgroups.)
Leemet and Betrot are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the [Betrot 0043].
Leemet and Betrot may not teach the following. However, Behar teaches:
by querying the graph database using graph query code… that match a target element relationship pattern… that match the target element relationship pattern;Behar 0016-0026: “an exemplary system may analyze a software product's source code for included source files from other packages and for identifiers which are defined in those source files. Run-time dependencies may be found in source code by checking all defined identifiers in an application's source code and matching the identifiers against files which come from source code for software packages that are external to the application. These files are then searched for identifiers from external packages until files are found consisting entirely of either internal symbols or symbols from external packages that have already been searched. In some embodiments, an exemplary method may search the intermediate object code for software files to match the found identifiers with those in the object code to cull out defined symbols that are not actually used in the application's binary …A directed dependency graph may be constructed to represent dependencies as shown in FIG. 1. A directed dependency graph is a data structure that stores data and shows relationships among data using a finite collection of points, called vertices or nodes, and lines, called edges. Relationships within the graph are represented by connecting vertices with each other using edges. An exemplary system may use a graph-based programming model such as the Pregel programming model in order to create the dependency graph… Using this construction, each directed edge in the graph represents the "required-by" relationship. Specifically, if node A has an outgoing edge that points to node B, then node A is required by node B. Node A may propagate the licenses of its dependencies up to node B, but node B may not send information to node A. In FIG. 1, package 7 has outgoing edges that point to both the node for package 1 and the node for package 2. Package 7 may propagate its licenses and those of its dependencies up to the nodes for package 1 and package 3” {Matching, ‘relationship pattern’ with ‘dependency graph/dependencies’.}
Leemet, Betrot, and Behar are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Leemet and Betrot with the aforementioned teachings from Behar with a reasonable expectation of success, by adding steps that allow the software to utilize dependency structures with the motivation to more efficiently and accurately organize and analyze relational data [Behar 0018]. 
 As per claim 22, Leemet, Betrot, and Behar teach all the limitations of claim 1. 
 In addition, Behar teaches: 
wherein constructing the LPCG comprises combining a first LPSG and second LPSG that share a common target element; Behar 0005: “the step of generating a dependency graph for a software product's package may include creating nodes only for software packages upon which run-time code depends; a dependency graph may include at least one directed edge from a package node to the package's predecessor; the step of propagating software package content license lists through the generated dependency graph may include each node in the graph sending its license list to its predecessors; license lists may specify pairs of package names and license files in the form: <package-name, license-file>; each node may receive one update message along an incoming edge that includes a license list from its descendent on that edge; license lists may be merged as they propagate upward; each node may send an update message when the node has received messages from all incoming edges associated with the node; and the directed edge may be annotated with a propagation cause.”
Leemet, Betrot, and Behar are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Leemet and Betrot with the aforementioned teachings from Behar with a reasonable expectation of success, by adding steps that allow the software to utilize dependency structures with the motivation to [Behar 0018]. 
 As per claim 23, Leemet, Betrot, and Behar teach all the limitations of claim 1. 
 In addition, Behar teaches: 
wherein the graph-based representation comprises a license model node representing a license model, said license model node having a property that represents a license model type of the license model; Behar 0005-0025: “the step of generating a dependency graph for a software product's package may include creating nodes only for software packages upon which run-time code depends; a dependency graph may include at least one directed edge from a package node to the package's predecessor; the step of propagating software package content license lists through the generated dependency graph may include each node in the graph sending its license list to its predecessors; license lists may specify pairs of package names and license files in the form: <package-name, license-file>; each node may receive one update message along an incoming edge that includes a license list from its descendent on that edge; license lists may be merged as they propagate upward; each node may send an update message when the node has received messages from all incoming edges associated with the node; and the directed edge may be annotated with a propagation cause.”
Leemet, Betrot, and Behar are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar [Behar 0018]. 
 Claims 24 and 25 are directed to the system for performing the method of claim 1 above.  Since Leemet, Betrot, and Behar teach the system, the same art and rationale apply.
 Claims 26, 27, and 30 are directed to the system for performing the method of claims 22, 21, and 23, respectively. Since Leemet, Betrot, and Behar teach the system, the same art and rationale apply.
 Claims 7, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20150312422 (hereinafter “Leemet”) et al., in view of U.S. PGPub 20190102849 to (hereinafter “Betrot”) et al., in further view of U.S. PGPub 20150082443 to (hereinafter “Behar”) et al., and in further view of U.S. Patent 8341195 (hereinafter “Cole”) et al.
 As per claim 7, Leemet, Betrot, and Behar teach all the limitations of claim 1. 
 Leemet, Betrot, and Behar may not explicitly teach the following. However, Cole teaches: 
wherein given N licensable products of the LPCG, and M license models under consideration, a set of target element-45- 138206672.12 Attorney Docket: 110653-8088.USO3 arrays is arranged in combinations as a combinatorial set of the N licensable products and M license models; Cole 032-041, 050-051: “Reference is now made to FIG. 3, which is a simplified diagram of a classification matrix of content, based on licensing models… As used in example embodiments herein, content generally refers to media assets, such as images, videos, audio, slide shows, animations and other forms of content… To simplify the following description of example embodiments, the media assets represented in FIGS. 3 and 4 are assumed to be images. Individual dots 300 in FIG. 3 represent images that may be licensed… Shown in FIG. 3 are three columns corresponding to three licensing models; namely, (i) a "royalty-free" licensing model, (ii) a "royalty-free plus" licensing model, and (iii) a "rights-managed" licensing model. These columns are directed primarily at usage terms for licensing media assets out to licensees, such as advertising professionals, publishers, editors, or others who desire to use an image… The rights-managed (RM) licensing model is a flexible pricing model that derives a license fee based on a relatively large number of usage conditions, such as an intended type of use, territory of use, start date, duration, industry, circulation size, type/size of an electronic format for the selected media asset, or the like… Also shown in FIG. 3 are three value tiers; namely, (i) a high value tier, (ii) a medium value tier, and (iii) a bargain value tier. In this embodiment, each licensing model is associated with the three value tiers. Each value tier generally corresponds to a value range for a licensing model, such as a price range… in relation to the "rights managed" licensing model, each value tier may include a plurality of prices corresponding to a plurality of geographic territories. In addition, or alternatively, each value tier  Although the example figure shows horizontal lines dividing value tiers across all licensing models, the actual ranges may differ for each licensing model. For example, each licensing model may have different price ranges for each value tier.” {The art teaches the ability to utilize licensing models for a plurality of products (images) in relation to a plurality of target elements (value tiers).}
Leemet, Betrot, Behar, and Cole are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Leemet, Betrot, and Behar with the aforementioned teachings from Cole with a reasonable expectation of success, by adding steps that allow the software to link information with the motivation to more efficiently and accurately organize and analyze data [Cole 051].
 As per claim 14, Leemet, Betrot, and Behar teach all the limitations of claim 1. 
 Leemet, Betrot, and Behar may not explicitly teach the following. However, Cole teaches: 
wherein determining the optimal license mix comprises: evaluating each group of common target elements as a single target element set; Cole, Abstract: “Managing content assets, such as images, video, and audio to Collections comprise groups of content assets within families, each specified by a license model and a value tier…s050-051: Reference is now made to FIG. 4, which is a diagram of another classification of images based on collections… FIG. 4 includes the same licensing models and value tiers, and thus the same families as FIG. 3. FIG. 4 also includes a breakdown into collections and related collections. Shown in FIG. 4 are eighteen collections, 1A, 1B, 1C . . . 6A, 6B, and 6C. Some collection may be related, such as a group of collections wherein the images of each collection are commonly owned… group 6 is associated with the rights managed license model. Group 6 is divided into three collections; namely, 6A for the high value tier, 6B for the medium value tier, and 6C for the bargain value tier. Also in this example embodiment, each image belongs to one and only one collection. In other words, each collection belongs to a single family, and each family is partitioned into one or more collections.” 
Leemet, Betrot, Behar, and Cole are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Leemet, Betrot, and Behar with the aforementioned [Cole 051].
 As per claim 15, Leemet, Betrot, and Behar teach all the limitations of claim 1. 
 Leemet, Betrot, and Behar may not explicitly teach the following. However, Cole teaches: 
wherein given N licensable products of the LPCG, and M license models under consideration, a set of target element-45- 138206672.12 Attorney Docket: 110653-8088.USO3 arrays is arranged in combinations as a combinatorial set of the N licensable products and M license models; Cole 032-041, 050-051: “Reference is now made to FIG. 3, which is a simplified diagram of a classification matrix of content, based on licensing models… As used in example embodiments herein, content generally refers to media assets, such as images, videos, audio, slide shows, animations and other forms of content… To simplify the following description of example embodiments, the media assets represented in FIGS. 3 and 4 are assumed to be images. Individual dots 300 in FIG. 3 represent images that may be licensed… Shown in FIG. 3 are three columns corresponding to three licensing models; namely, (i) a "royalty-free" licensing model, (ii) a "royalty-free plus" licensing model, and (iii) a "rights-managed" licensing model. These columns are directed primarily at usage terms for licensing media assets out to licensees, such as advertising professionals, publishers, editors, or others who desire to use an image… Also shown in FIG. 3 are three value tiers; namely, (i) a high value tier, (ii) a medium value tier, and (iii) a bargain value tier. In this embodiment, each licensing model is associated with  in relation to the "rights managed" licensing model, each value tier may include a plurality of prices corresponding to a plurality of geographic territories. In addition, or alternatively, each value tier may include a plurality of prices corresponding to a plurality of time periods. As a further example, each value tier may include a plurality of prices corresponding to circulation… Although the example figure shows horizontal lines dividing value tiers across all licensing models, the actual ranges may differ for each licensing model. For example, each licensing model may have different price ranges for each value tier.” {The art teaches the ability to utilize licensing models for a plurality of products (images) in relation to a plurality of target elements (value tiers).}
Leemet, Betrot, Behar, and Cole are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Leemet, Betrot, and Behar with the aforementioned teachings from Cole with a reasonable expectation of success, by adding steps that allow the software to link information with the motivation to more efficiently and accurately organize and analyze data [Cole 051]. 
 As per claim 17, Leemet, Betrot, Behar, and Cole teach all the limitations of claim 14. 
 In addition, Leemet teaches: 
wherein the optimal license mix is determined by comparing a plurality of license models represented in the LPCG;Leemet 0139-048: “Rather, if thresholds are set on the basis of the standard deviation being relatively small or relatively small in comparison to the average (mean), flagging users on the low end of usage and also falling outside a threshold value of standard deviations may be likely to reduce costs without sacrificing necessary access to SaaS programs that provides benefit to the enterprise…For example, one user may have an "Unlimited" plan, but upon comparison of the data transactions to the license and feature groups, it may be determined that the user does not use all the "Unlimited" features and only uses those found in the "Enterprise" level. Since there is an added cost to "Unlimited" in relation to "Enterprise" service levels in this example, the company would be better served in reducing a particular user's access to a lower level that matches their usage. The statistical analysis and threshold determination can be done at many different levels within the system. The threshold may be simply related to whether or not a user actually uses the SaaS program…In addition to the synchronization features, invoice entry allows the system to recognize and allocate costs to particular licenses and individuals such that the corresponding usage can be compared to the cost to determine if the license cost of the SaaS program is justified by the usage.”
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20150312422 (hereinafter “Leemet”) et al., in view of U.S. PGPub 20190102849 to (hereinafter “Betrot”) et al., in further view of U.S. PGPub 20150082443 to (hereinafter “Behar”) et al., and in further view of U.S. PGPub 20130124353 (hereinafter “Dhoolia”) et al.
As per claim 18, Leemet, Betrot, and Behar teach all the limitations of claim 1. 
 Leemet, Betrot, and Behar may not explicitly teach the following. However, Dhoolia teaches: 
determining a plurality of total license costs for an LPCG based on a sum of license costs for a plurality of license models; selecting a minimal license cost for the LPCG as a minimum of the plurality of total license costs; and determining an optimal license cost based on a sum of a plurality of minimal license costs; Dhoolia 0033: “Accordingly, broadly contemplated herein is a service model that can enable DTC providers to operate profitably by indicating the optimal number of licenses to purchase and also come up with suitable prices for the same. This can permit a DTC vendor to keep just enough licenses in the pool to serve demand for appliances at any point of time. Also, the service model can ensure that a license, once purchased, finds use in several projects over the course of time. Greater license reuse across projects separated in time will bring down the fees paid by the end-user and enhance the DTC vendor's profitability…0047-0049: The cost C.sub.i of a license unit for appliance a.sub.i is calculated as sum of license prices for each software S.sub.j.di-elect cons.a.sub.i. Thence, it can be recognized that the returns derived by the DTC each time an appliance is used in a project are directly proportional to the cost of the appliance. An optimization problem is thus formed (Equation 4) that seeks to maximize such returns. The  once the optimization problem in Equation (4) is solved, there can be ascertained a price for using an appliance per unit time. This is computed by amortizing the total costs spent on licenses and configuration over the period of time when instances of that appliance find use.”
Leemet, Betrot, Behar, and Dhoolia are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Leemet, Betrot, and Behar with the aforementioned teachings from Dhoolia with a reasonable expectation of success, by adding steps that allow the software to utilize pricing/cost information with the motivation to more efficiently and accurately reduce cost and analyze data [Dhoolia 0052].    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/